Title: From Abigail Smith Adams to John Quincy Adams, 13 September 1813
From: Adams, Abigail Smith
To: Adams, John Quincy



my dear Son
Quincy 13 Sepbr 1813

I have just closed one Letter to you which is to go to Lisbon from thence to the care of mr Beasley. this is to go to France. upon the 30 of August I wrote you a melancholy Letter nor will this be less So. it is allotted to me to be the maven who is to convey to you all the Calamities which afflict our family and they have rooled in wave after wave, the Death of your Dear and only Sister who departed this Life three weeks after she reachd this House; I have detaild to you in various ways by various Letters, and to her Son, more particularly than I think it necessary to repeat. Suffice it to Say that She died as She had lived calm tranquil and resignd, leaving behind mourning Parents weeping Husband and children to deplore their loss—
To me the loss is irreparable. I contemplate her virtuous Life filld with usefullness—tried by afflictions, which She Sustaind with Silence, borne down by dissapointments which She endured without a murmur, Suffering with firmness and Submitting to a most painfull operation; but alas to little purpose, as the Same calamity again assaild her with accumulating voilence destroyd her Constitution, and Subdued her. I view her in the last Scene with admiration, and prasine up her Patience Resignation and submission as a solace for my woes—
If William has not received Letters, you will communicate tenderly to him this most afflictive event—there have not any Letters been received from you of a later date than May—which I have repeatedly acknowledged
Your Sons are well. they had a fortnights vacation, and enjoyd themselves with a Friend and Schoolmate, whom they invited to pass part of it with them, a son of the mr Bradford who was formerly your Tennant, a very fine Boy—There Grandfather was yesterday to visit them and found them well.
I was much delighted the other day with a visit from mr Woodard who was a Year or two in Russia and of whom you noticed. as I enterd the Room, he said this Lady is the Mother of mr J Q Adams. I bowed assent. your Son Madam is very fond of you. he talkd much of you indeed he is very fond of you—I replied that the attachment was reciprical this he said not in a cold formal manner, but with a warmth and ardour as tho he enjoyd what he described—and you may be sure it was a cordial Balm to the Heart of an affectionate Parent
